PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/743,899
Filing Date: 15 Jan 2020
Appellant(s): Brendan LaCorte



__________________
Guy V. Tucker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/20/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/21/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A.	While the affidavits filed 5/20/22 have not been entered as they are untimely per 37 CFR 41.33(d)(2), Examiner notes that they seem commensurate in scope to Appellant’s arguments which are addressed below.
B.	Appellant argues that Batten lacks the claimed dimensions (Pages 6-7 of Brief). Examiner agrees that Batten, being a design patent, fails to disclose any specific dimensions and notes this is the entire point of the 103 rejection.
C.	Regarding the 103 rejection, Appellant first argues “the Examiner does not rely on the teachings of any reference in making the Examiner’s conclusion of obviousness. Instead, the Examiner relies on a contention that it would have been an obvious matter of design choice for a person of ordinary skill in the art to have varied the dimensions of the Batten device including the length of the Batten device” (Pages 7-8 of Brief). As set forth in Paragraph 4 in the Final Rejection mailed 6/21/21, “Regarding the size of the Batten device, Batten is silent as to the specific dimensions of his device. It would have been an obvious matter of design choice to have varied the size of the Batten device in any dimension, including its length (from crossbar to contact surface) and width (crossbar dimension), and in this case specifically making the length anywhere between 2 and 4 inches, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). A person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that such sizing of the Batten device, specifically within this length range, would allow it to be used in the manner shown by Emick, that is to fit in the palm area of a user’s hand.” Examiner has not relied upon case law alone without any teaching from the prior art. Instead, Examiner has relied upon: (1) the case law; (2) the teachings of Emick, who shows a similar hook device sized and also used as claimed (compare Figure 4 of Emick to Appellant’s Figure 2A); and (3) the knowledge and reasoning of a person of ordinary skill in the art. Examiner believes the rejection establishes a prima facie case of obviousness even if the case law aspect of the rejection is removed.
D.	Appellant then argues (Pages 8-10 of the Brief) “a person of ordinary skill in the art would not have found it obvious to shorten the length of Batten” because shortening the length would decrease the functional “extension” of the device (see Title of Batten). The length of the original Batten device is unclear. While the Batten title reads “HAND WEIGHT EXTENSION GRIP”, the exact use of the Batten device is not explicitly clear and open to interpretation which does not help one to infer the actual dimensions. Perhaps the Batten device is sized for a user to wrap their entire hand around the horizontal crossbar. Perhaps it is sized for a user to wrap only a few fingers around the horizontal crossbar. Perhaps it is already sized exactly as presently claimed and meant to be used with a wrist strap system as presently claimed where Batten filed a design patent to cover the hook design alone. Being a design patent, it is just not clear which of these is true or not true and they are all possible. In any case, assuming the Batten device is actually being shortened in order to reach the claimed length of 2-4 inches, even with a length of 2-4 inches, it still provides a user with a grip extension of 2-4 inches. Batten never says just how much extension is required for his device to be functional. An extension of 2-4 inches is still an extension and the originally intended use (presumably, based purely on the title “HAND WEIGHT EXTENSION GRIP”) of the Batten device is not destroyed.
E.	Appellant argues “the length recitation of Appellant’s claim 1 is about more than just length” and that “Appellant’s invention and Batten actually have opposing purposes” (Page 9 of the Brief) and goes on to discuss the functionally intended use of the presently claimed invention. Examiner notes that this functionally intended use is already disclosed by Emick and has been considered and factors into the 103 rejection, as set forth in Paragraph 4 of the Final rejection mailed 6/21/21 and discussed in Paragraph C above.
F.	Appellant argues that “Examiner has wisely only relied upon Emick to teach the wrist strap and has not relied upon Emick to teach any modification of the size or shape of the Batten extension grip” (Page 11 of the Brief). This is simply not true. See Paragraph C above which discusses how Emick was relied upon in the 103 rejection with respect to the size modification to allow the Batten device to fit into the palm area of a user’s hand. Here, Appellant also argues that Emick teaches a specific hook shape that is different than the shape presently claimed which include straight portions and specific angles. Examiner agrees and notes that this is why Emick is no longer being used as the primary reference as it was in the Non-Final rejection mailed 1/12/21 and that the specific hook curvature and angle of Emick does not currently factor into the rejection. Emick is being relied upon purely for the sizing of a hook structure to fit into the palm area of a user’s hand in order to be strapped to the user’s wrist to provide grip assist functionality.
G.	The remaining Pages 12-15 of the Brief only seem to reiterate arguments already addressed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        7/16/22

Conferees:
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734     

/ANDREW M GILBERT/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.